 
AMENDED & RESTATED VOTING AGREEMENT
 
This Amended & Restated Voting Agreement (this “Agreement”) is made as of March
27, 2009 by and among GCA I Acquisition Corp., a Delaware corporation (“Parent”)
and Robert A. Walker, a principal stockholder of Bixby Energy Systems, Inc., a
Delaware corporation (the “Company”)(the “Company Principal Stockholder”).
 
WHEREAS, Parent and the Company Principal Stockholder entered into a certain
voting agreement as of May 7, 2008 (the “Original Voting Agreement”), which
Original Voting Agreement Parent and Company Principal Stockholder now wish to
amend and restate in its entirety in the form of this Agreement, which shall for
all purposes be deemed to supercede the Original Voting Agreement;


WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Bixby Energy Acquisition Corp., a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Sub”) and the Company are entering into an Amended
& Restated Agreement and Plan of Merger (the “Merger Agreement”), pursuant to
which Merger Sub will be merged with and into the Company, and the Company shall
be the surviving corporation following the merger (the “Merger”);
 
WHEREAS, as of the date hereof, the Company Principal Stockholder is a
Beneficial Owner (as defined below) of the Subject Shares (as defined
below); and
 
WHEREAS, in order to induce Parent to enter into the Merger Agreement, the
Company Principal Stockholder has agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and of the covenants
and agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties agree as follows:
 
1.           Certain Definitions.
 
(a)           “Beneficially Own” or “Beneficial Owner” with respect to any
securities means having “beneficial ownership” as determined pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.
 
(b)           “Company Capital Stock” means, jointly, the Company Common Stock
and the Company Preferred Stock.
 
(c)           “Company Common Stock” means shares of common stock, par value
$0.001 per share, of the Company.


(d)           “Company Options and Other Rights” means options, warrants and
other rights to acquire, directly or indirectly, shares of Company Capital
Stock.
 
(e)           “Company Preferred Stock” means shares of Series A convertible
preferred stock, par value $0.001 per share, of the Company.


(f)           “Expiration Date” means the earlier to occur of (i) the Effective
Time (as defined in the Merger Agreement) or (ii) the date on which the Merger
Agreement is terminated pursuant to its terms.

 
 

--------------------------------------------------------------------------------

 


 (g)           “Subject Shares” means (i) all shares of Company Capital Stock
Beneficially Owned by the Company Principal Stockholder  as of the date of this
Agreement, and (ii) all additional shares of Company Capital Stock of which the
Company Principal Stockholder acquires Beneficial Ownership during the period
from the date of this Agreement through the Expiration Date.


2.           Voting.
 
(a)           The Company Principal Stockholder hereby reresents that it is an
“accredited investor” as such term is defined within Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended.


(b)           The Company Principal Stockholder hereby agrees that, prior to the
Expiration Date, at any meeting of the stockholders of the Company, however
called, and in any written action by consent of stockholders of the Company,
unless otherwise directed in writing by Parent, the Company Principal
Stockholder  shall cause to be counted as present thereat for purposes of
establishing a quorum and, subject only to Parent’s compliance with applicable
securities laws, shall vote, or cause to be voted, any and all Subject Shares as
of the record date of such meeting or written consent:
 
(i)           for the adoption and approval of the Merger Agreement and the
terms thereof, in favor of each of the other actions contemplated by the Merger
Agreement, including without limitation the Merger and the amendment to the
Company’s certificate of incorporation relating to the automatic conversion of
the Company Preferred Stock upon consummation of the Merger, and in favor of any
action in furtherance of any of the foregoing;
 
(ii)           against any action or agreement that would result in a breach of
any representation, warranty, covenant or obligation of the Company in the
Merger Agreement; and
 
(iii)           against the following actions (other than the transactions
contemplated by the Merger Agreement including without limitation the Merger and
the amendment to the Company’s certificate of incorporation relating to the
automatic conversion of the Company Preferred Stock upon consummation of the
Merger): (A) any extraordinary corporate transaction, such as a merger,
consolidation or other business combination involving the Company or any
subsidiary of the Company; (B) any sale, lease, sublease, license, sublicense or
transfer of a material portion of the rights or other assets of the Company or
any subsidiary of the Company; (C) any reorganization, recapitalization,
dissolution or liquidation of the Company or any subsidiary of the Company;
(D) any change in the individuals who serve as members of the board of directors
of the Company; (E) any amendment to the Company’s certificate of incorporation
or bylaws; (F) any material change in the capitalization of the Company or the
Company’s corporate structure; and (G) any other action which is intended, or
could reasonably be expected, to impede, interfere with, delay, postpone,
discourage or adversely affect the Merger or any of the other transactions
contemplated by the Merger Agreement or this Agreement.
 
(c)           No provision contained in this Agreement shall prohibit the
Company Principal Stockholder from voting in his capacity as a director of the
Company in any manner whatsoever.
 
(d)           Prior to the Expiration Date, the Company Principal Stockholder
shall not enter into any other agreement or understanding with any third party
requiring him to vote in his capacity as a stockholder or give instructions in
any manner inconsistent with clause “(i),” clause “(ii)” or clause “(iii)” of
Subsection (b) of this Section 2 of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           The Company Principal Stockholder hereby waives and agrees not to
exercise  or seek to exercise any applicable “appraisal rights” under the
Delaware General Corporation Law with respect to the Subject Shares in
connection with the Merger and the Merger Agreement.
 
3.           Proof of Vote/Consent.  In the event that approval by the Company
stockholders of the Merger, the Merger Agreement, and the amendment to the
Company’s certificate of incorporation relating to the automatic conversion of
the Company Preferred Stock upon consummation of the Merger is not obtained,
then, and in such event, the Company Principal Stockholder shall promptly
provide to Parent evidence in form reasonably satisfactory to Parent of the
fulfillment of his obligations under this Agreement.
 
4.           Representations and Warranties of Stockholder.   The Company
Principal Stockholder  represents and warrants to Parent as follows:
 
(a)           As of the date of this Agreement and at all times through the
Expiration Date:


(i)           He is the Beneficial Owner (free and clear of any encumbrances or
restrictions) of the outstanding shares of Company Common Stock set forth under
the heading “Shares of Company Common Stock Beneficially Owned”, on the
signature page hereof;


(ii)           He is the Beneficial Owner (free and clear of any encumbrances or
restrictions) of the outstanding shares of Company Preferred Stock set forth
under the heading “Shares of Company Preferred Stock Beneficially Owned”, on the
signature page hereof;
 
(iii)           He is the Beneficial Owner (free and clear of any encumbrances
or restrictions) of the outstanding Company Options and Other Rights set forth
under the heading “Company Options and Other Rights Beneficially Owned” on the
signature page hereof; and
 
(iv)           He does not directly or indirectly Beneficially Own any shares of
Company Capital Stock or Company Options or Other Rights or other securities of
the Company, other than the shares of Company Capital Stock and Company Options
and Other Rights set forth on the signature page hereof.
 
(b)           The Company Principal Stockholder has the legal capacity, power
and authority to enter into and perform all of its obligations under this
Agreement.  This Agreement has been duly executed and delivered by the Company
Principal Stockholder, and upon its execution and delivery by Parent, will
constitute a legal, valid and binding obligation of the Company Principal
Stockholder, enforceable against him in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to creditors rights
generally, and the availability of injunctive relief and other equitable
remedies.
 
(c)           The execution, delivery and performance by the Company Principal
Stockholder of this Agreement will not (i) conflict with, require a consent,
waiver or approval under, or result in a breach of or default under, any of the
terms of any contract, commitment or other obligation (written or oral) to which
such Company Principal Stockholder is a party or by which any of his assets may
be bound.
 
(d)           No filing with, and no permit, authorization, consent or approval
of, any state or federal public body or authority is necessary for the execution
of this Agreement by the Company Principal Stockholder and the consummation by
Company Principal Stockholder of the transactions contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 


5.           Covenants of Company Principal Stockholder.   The Company Principal
Stockholder covenants and agrees for the benefit of Parent that, until the
Expiration Date, he shall not:
 
(a)           sell, transfer, pledge, hypothecate, encumber, assign, tender or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, hypothecation,
encumbrance, assignment, tender or other disposition of, (i) any Subject Shares
or any interest therein, or (ii) any Company Options and Other Rights or any
interest therein; provided, however, that Stockholder may convert, exercise or
exchange Company Options and Other Rights into or for shares of Company Capital
Stock in which event such shares of Company Capital Stock shall become and be
deemed Subject Shares subject to all the terms and conditions of this Agreement;
 
(b)           acquire any shares of the stock of Parent except pursuant to
existing Company Options and Other Rights or unless such shares shall become
subject to the terms of this Agreement;
 
(c)           grant any powers of attorney or proxies or consents in respect of
any of the Subject Shares, deposit any of such Subject Shares into a voting
trust, or enter into a voting agreement with respect to any of such Subject
Shares; or
 
(d)           take any other action with respect to the Subject Shares that
would in any way restrict, limit or interfere with the performance of Company
Principal Stockholder’s obligations hereunder or the transactions contemplated
hereby and the Merger Agreement.
 
6.           Adjustments; Additional Shares.   In the event (a) of any stock
dividend, stock split, merger, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company on, of or
affecting the Subject Shares, or (b) that Company Principal Stockholder shall
become the Beneficial Owner of any additional shares of Company Capital Stock or
other securities entitling the holder thereof to vote or give consent with
respect to the matters set forth in Section 2(b), then the terms of this
Agreement shall apply to the shares of Company Capital Stock or other
instruments or documents held by Company Principal Stockholder immediately
following the effectiveness of the events described in clause (a) or Company
Principal Stockholder becoming the Beneficial Owner thereof as described in
clause (b), as though, in either case, they were Subject Shares hereunder.
 
7.           Amendments and Waivers.   Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. To the maximum extent permitted by law, (a) no
waiver that may be given by a party shall be applicable except in the specific
instance for which it was given and (b) no notice to or demand on one party
shall be deemed to be a waiver of any obligation of such party or the right of
the party giving such notice or demand to take further action without notice or
demand.
 
8.           Assignment.   This Agreement may not be assigned by any party
hereto without the prior written consent of the other parties. Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
executors, heirs, personal representatives, successors and assigns.
 
9.           Entire Agreement.   This Agreement and the documents, instruments
and other agreements specifically referred to herein or delivered pursuant
hereto, set forth the entire understanding of the parties with respect to the
subject matter hereof. Any and all previous agreements and understandings
between or among the parties regarding the subject matter hereof, whether
written or oral, are superseded by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           Notices.   Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted hereunder shall be in
writing and shall be deemed given (a) on the date established by the sender as
having been delivered personally; (b) on the date delivered by a private courier
as established by the sender by evidence obtained from the courier; (c) on the
date sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day; or
(d) on the fifth day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications, to be valid,
must be addressed as follows:
 
If to Parent, to:
 
GCA I Acquisition Corp.
115 East 57th Street, Suite 1006
New York, New York 10022
Attn: Michael M. Membrado


Facsimile: 646-486-9771
 
With a required copy to:
 
M.M. Membrado, PLLC
115 East 57th Street, Suite 1006
New York, New York 10022
Attn: Michael M. Membrado


Facsimile: 646-486-9771
 
If to Company Principal Stockholder:
 
Robert A. Walker
c/o Bixby Energy Systems, Inc.
6893 139th Lane NW
Ramsey, MN  55303


Facsimile: 763-428-7903
 
With a required copy to:
 
Davisson & Associates, PA
4124 Quebec Avenue North, Suite 306
Minneapolis, MN 55427
Attn: Peder Davisson, Esq.


Facsimile: 763-355-5679
 
or to such other address or to the attention of such person or persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
 
 
5

--------------------------------------------------------------------------------

 
 
11.  Captions.    All captions contained in this Agreement are for convenience
of reference only, do not form a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement.
 
12.  Severability; Enforcement.   Any provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
13.  Specific Performance.   The Company Principal Stockholder acknowledges that
the agreements contained in this Agreement are an integral part of the
transactions contemplated by the Merger Agreement, and that, without these
agreements, Parent would not enter into the Merger Agreement, and acknowledges
that damages would be an inadequate remedy for any breach by the Company
Principal Stockholder of the provisions of this Agreement.  Accordingly, the
Company Principal Stockholder agrees that his obligations hereunder shall be
specifically enforceable and he shall not take any action to impede the other
from seeking to enforce such right of specific performance.
 
14.  Consent to Jurisdiction.   Each party irrevocably submits to the exclusive
jurisdiction of (a) New York County, New York, and (b) the United States
District Court for the Southern District of New York, for the purposes of any
action, suit or proceeding arising out of this Agreement or any transaction
contemplated hereby. Each party agrees to commence any such action, suit or
proceeding either in the United States District Court for the Southern District
of New York or if such action, suit or proceeding may not be brought in such
court for jurisdictional reasons, in the Supreme Court sitting in New York
County (including its Appellate Division).  Each party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Section 14.  Each
party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (i) the United States District Court for the
Southern District of New York, or (ii) the Supreme Court sitting in New York
County (including its Appellate Division), and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
15.  Governing Law.   This Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York,
except to the extent that the voting of the Subject Shares is subject to the
corporate law of the State of Delaware.
 
[SIGNATURES ON THE FOLLOWING PAGE]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
all as of the day and year first above written.


GCA I ACQUISITION CORP.


By:
 
Name: 
Michael M. Membrado
Title:
President and Chief Executive Officer



COMPANY PRINCIPAL STOCKHOLDER: 



 
ROBERT A. WALKER



Number of shares of Company Common Stock Beneficially Owned:  1,765,002
 
Number of shares of Company Preferred Stock Beneficially Owned:  -0-


Number of Company Options and Other Rights Beneficially Owned:  1,190,000


 
7

--------------------------------------------------------------------------------

 